UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
-------------------------------------------------------
                                                       :
AVA RAMEY,                                             :         CASE NO. 1:07-CV-01391
                                                       :
                  Plaintiff,                           :
                                                       :
vs.                                                    :         OPINION
                                                       :         [Resolving Doc. Nos. 30, 31, 41]
U.S. MARSHALS SERVICE,                                 :
                                                       :
                  Defendant.                           :
                                                       :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         In this Privacy Act and retaliation case over protected speech and union activity, Plaintiff Ava

Ramey, a former Court Security Officer and local union president, brings claims against Defendant

U.S. Marshals Service. Pending are cross motions for summary judgment. [Doc. 30; Doc. 31.] For

the following reasons, the Court DENIES Plaintiff’s motion for partial summary judgment and

GRANTS the Defendant’s motion for summary judgment on all Plaintiff’s claims.1/

                                                  I. Background

         In exercising its statutory responsibility to “provide for the security of” the federal courts, 28

U.S.C. § 566(a), Defendant U.S. Marshals Service contracts with private companies to employ Court

Security Officers (“CSOs”). CSOs provide on-the-ground security at the courthouses—monitoring


         1/
             Because Plaintiff’s Reply Brief to Defendant’s Motion in Opposition of Plaintiff’s Motion for Summary
Judgment is twenty pages longer than allowed under Local Civil Rule 7(e), Plaintiff asks the Court for leave to extend
the page limit. [Doc. 41.] Defendant opposes the motion and says Plaintiff’s Reply Brief contains an exhibit which was
not produced in discovery. [Doc. 42.] In granting Defendant’s motion for summary judgment on all claims the Court
considered Plaintiff’s non-conforming Reply Brief and accompanying exhibits. The Court therefore dismisses as moot
Plaintiff’s motion for leave and Defendant’s opposition.

                                                           -1-
Case No. 1:07-CV-1391
Gwin, J.

the doors, patrolling the grounds, and screening visitors, for example. For CSOs in the “Twelfth

Circuit”, which includes the District Court and the Superior Court in the District of Columbia, the

U.S. Marshals Service contracts with MVM Inc, a private security staffing company. [Doc. 31 at

2.]

       MVM employed Plaintiff Ava Ramey as a CSO under the Twelfth Circuit Contract until it

fired her in 2006 after the U.S. Marshals determined that she had violated security protocol and

performance standards. The U.S. Marshals ordered an investigation into Ramey after learning she

had made an unsolicited visit to the Chief Judge of the Superior Court during one of his weekly

open-chambers sessions. [Doc. 30 at 5.] Specifically, the Marshals asked MVM to investigate

whether Ramey had improperly bypassed her reporting chain of command in meeting directly with

the Chief Judge and also whether she had left her post unguarded to make the visit, a violation of

security protocol. [Doc. 30 at 17-18.]

       As part of its investigation, MVM interviewed Plaintiff Ramey. [Doc. 30 at 6.] Ramey

admitted she visited the Chief Judge and recounted the conversation as follows:

       The first question that I told [the Chief Judge] that was a concern for me was that
       some judges did not want you to wear your issued weapon. The second question was
       that some judges wanted you to remove the weapon and equipment when walking
       them to the subway. The third question was that if [a CSO] made an arrest inside DC
       Superior Court, the only place to take them is the control room where all of the
       cameras are for the building and that would compromise security.

[Doc. 31-18 at 2; Doc. 30-8 at 4.] Ramey also told the investigator that she visited the Chief Judge

during her scheduled morning break, shortly after 10:00 am. [Doc. 36 at 12.] Security camera video,

however, showed Ramey leaving her post around 9:00 am. [Doc. 30-2 at 63.]

       MVM ultimately concluded that Ramey: (1) was not on an authorized break when she visited



                                                -2-
Case No. 1:07-CV-1391
Gwin, J.

the Chief Judge and had left her post unattended; (2) failed to follow the chain of command in

speaking directly to the Chief Judge; and (3) had not been candid with MVM during its investigation.

[Doc. 36 at 18; Doc. 30-2 at 57.] MVM submitted these findings to the U.S. Marshals, along with

a disciplinary recommendation that Plaintiff be suspended for ten days. [Doc. 36 at 18.] However,

the U.S. Marshals Service, which retained the ultimate authority to make suitability determinations,

disagreed with MVM’s recommendation. [Doc. 36 at 19.] Given the “serious nature” of Ramey’s

breach combined with her “previous documented infractions”, the U.S. Marshals directed MVM to

remove Plaintiff Ramey from performing services under the Twelfth Circuit Contract. [Doc. 36 at

19.] After Ramey refused a different assignment, MVM terminated her. [Doc. 36 at 3.]

       Against this backdrop, Plaintiff brings three counts against the U.S. Marshals Service. First,

she alleges that the Defendant directed MVM to remove her from the Twelfth Circuit Contract in

violation of her First Amendment rights to speech and assembly. [Doc. 1 at 12-13.] Second, she

alleges that the Defendant retaliated against her for whistleblowing in violation of the False Claims

Act, 31 U.S.C § 3730(h). [Doc. 1 at 13-14.] And third, she alleges that the Defendant’s directive

to remove her from the Contract was based on inaccurate information and an incomplete

investigation, a violation of the Privacy Act, 5 U.S.C. § 552a(e). [Doc. 1 at 14-15.]

                                        II. Legal Standard

                                      A. Summary Judgment

       Under Federal Rule of Civil Procedure 56(c), summary judgment is proper “if the pleadings,

the discovery and disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(c); see also Tao v. Freeh, 27 F.3d 635, 638 (D.C. Cir. 1994).

                                                 -3-
Case No. 1:07-CV-1391
Gwin, J.

        Under the summary judgment standard, the moving party bears the “initial responsibility of

informing the district court of the basis for [its] motion, and identifying those portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits

which [it] believe[s] demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). In response, the non-moving party must “go beyond the

pleadings and by [its] own affidavits, or depositions, answers to interrogatories, and admissions on

file, ‘designate’ specific facts showing that there is a genuine issue for trial.” Id. at 324 (internal

citations omitted).

        Although a court should draw all inferences from the supporting records submitted by the

nonmoving party, the mere existence of a factual dispute, by itself, is insufficient to bar summary

judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To be material, the

factual assertion must be capable of affecting the substantive outcome of the litigation; to be genuine,

the issue must be supported by sufficient admissible evidence that a reasonable trier-of-fact could

find for the nonmoving party. Laningham v. U.S. Navy, 813 F.2d 1236, 1242-43 (D.C. Cir. 1987).

        “Mere allegations or denials in the adverse party’s pleadings are insufficient to defeat an

otherwise proper motion for summary judgment.” Williams v. Callaghan, 938 F.Supp. 46, 49

(D.D.C. 1996). Instead, while the movant bears the initial responsibility of identifying those portions

of the record that demonstrate the absence of a genuine issue of material fact, the burden shifts to

the non-movant to “come forward with ‘specific facts showing that there is a genuine issue for trial.’

” Id. at 587 (citing Fed. R. Civ. P. 56(e)) (emphasis in original).

                                           III. Discussion

                              A. Plaintiff’s First Amendment Claims

                                                  -4-
Case No. 1:07-CV-1391
Gwin, J.

       Plaintiff Ramey says her removal from the Twelfth Circuit Contract occurred in retaliation

for exercises of her First Amendment rights to speech and assembly. She cites three events that

prompted the U.S. Marshals to retaliate against her: (1) she spoke to the Chief Judge on behalf of

herself and other CSOs as their union representative about matters affecting court security; (2) she

filed grievances and unfair labor practice charges in her capacity as a union president; and (3) she

accused MVM of wasting government funds. Responding, the Defendant says it is entitled to

summary judgment because Plaintiff’s conversation with the Chief Judge was not protected under

the First Amendment and also because no sufficient evidence shows that Plaintiff’s prior union,

grievance, and whistleblowing activity were factors in its decision to remove her from the Contract

for violating security protocol. [Doc. 30 at 38.]

       “The government needs to be free to terminate both employees and contractors for poor

performance.” Bd. of County Comm’rs v. Umbehr, 518 U.S. 668, 674 (1996). However, “[t]he First

Amendment’s guarantee of freedom of speech protects government employees from termination

because of their speech on matters of public concern.” Id. at 675 (emphasis in original). Mindful

of the government’s dual roles as a sovereign and employer, for a government employee’s or

contractor’s speech to have First Amendment protection, the employee or contractor must have (1)

spoken as a citizen and (2) addressed matters of public concern. Wilburn v. Robinson, 480 F.3d

1140, 1149 (D.C. Cir. 2007). Courts impose these same threshold requirements to First Amendment

retaliation suits brought by “hybrid” government contractors—private employees of private

companies with public contracts. See, e.g., Castro v. County of Nassau, 2010 WL 3713185, at *2

(E.D.N.Y. Sept. 13, 2010) (applying standard First Amendment retaliation analysis to a private

security guard employed by a private security staffing company contracted to work at a public

                                                -5-
Case No. 1:07-CV-1391
Gwin, J.

school).

       In determining whether a government employee spoke as a citizen on a public issue, the

court’s analysis “must take into account the content, form, and context of the employee’s speech.”

LeFande v. District of Columbia, 613 F.3d 1155, 1159 (D.C. Cir. 2010) (internal quotation omitted).

“[W]hen public employees make statements pursuant to their official duties, the employees are not

speaking as citizens for First Amendment purposes, and the Constitution does not insulate their

communications from employer discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).

Whether a government employee spoke as a citizen on a public issue is a question of law for the

court to decide. Wilburn, 480 F.3d at 1149.

       In this case, there is no genuine dispute that Ramey’s statements to the Chief Judge were

made in the course of her duties as a CSO. The content of Ramey’s speech—questions about CSOs

carrying weapons and the detention of suspects in the courthouse control room—relates to her job.

This is true even though Ramey had no formal duty—indeed, it was a violation of MVM’s chain-of-

command protocol—to speak with the Chief Judge. As the D.C. Circuit has recognized, “it would

be incongruous to interpret Garcetti, a case concerned with allowing the government to control its

employees within their jobs, as giving broader protections to disobedient employees who decide they

know better than their bosses how to perform their duties.” Thompson v. District of Columbia, 530

F.3d 914, 918 (D.C. Cir. 2008). As to the context of the conversation, Plaintiff, in her full uniform,

approached the Chief Judge during his weekly open-chambers session (an opportunity for court

employees, not union officials, to discuss matters relating to the operation of the courthouse). Thus,

the Court finds that in light of Plaintiff’s own admissions regarding the content and context of her

conversation with the Chief Judge, the speech at issue here “owe[d] its existence to [her]

                                                 -6-
Case No. 1:07-CV-1391
Gwin, J.

professional responsibilities,” Garcetti, 547 U.S. at 411, and is not protected by the First

Amendment. Accordingly, the Court does not reach the remaining factors to establish a retaliation

claim. See Pearson v. District of Columbia, 644 F. Supp. 2d 23, 42 (D.D.C. 2009) (“Where an

employee is simply performing his or her job duties . . . the Court need not—and should

not—proceed to balance the competing interests.”).

       Recognizing this weakness, Plaintiff attempts to salvage her claim by asserting that her past

union, grievance, and whistleblowing activities create an independent basis for her suit apart from

her visit with the Chief Judge. In support, Plaintiff says that “[t]he president of a union is a public

position” and that her “repeated and regular union activity constitutes activity protected by the First

Amendment.” [Doc. 37-1 at 24, 26.] Responding, the Defendant says Plaintiff’s past protected

activity was a nonfactor in its decision to remove her from the Twelfth Circuit Contract. Instead,

Defendant continues, it relied on MVM’s investigation that determined Plaintiff had violated security

protocol and performance standards. [Doc. 30 at 37.]

       In order to prevail on a First Amendment retaliation claim, a government employee must

demonstrate that his or her protected activity was a substantial or motivating factor in prompting the

retaliatory act. Wilburn, 480 F.3d at 1149. Although causation is normally a question of fact for the

jury, a plaintiff opposing summary judgment must show that there is evidence “from which a

reasonable jury could find the required causal link between the protected [activity] . . . and the

allegedly retaliatory actions.” Williams v. Johnson, 701 F. Supp. 2d 1, 17 (D.D.C. 2010).

       In this case, Plaintiff has failed to produce evidence that would enable a jury to conclude that

there was a causal connection between her union, grievance, and whistleblower activity and her

removal from the Twelfth Circuit Contract. To be sure, the record suggests that Ramey was an

                                                 -7-
Case No. 1:07-CV-1391
Gwin, J.

active union representative, regularly filing grievances and unfair labor practices charges against

MVM “that cost the company significant amounts of money.” [Doc. 37-1 at 23.] Yet Ramey does

not allege that MVM, the entity that conducted the investigation, retaliated against her—indeed,

MVM recommended that Ramey be suspended, not removed. In order to prevail on her First

Amendment claim, Ramey must demonstrate not just that she engaged in protected speech or

assembly but that it was a “substantial” or “motivating” factor in the U.S. Marshals’s decision to

remove her from the Contract. Relying on the report of investigation, the Marshals concluded

Ramey abandoned her post and violated chain-of-command protocol and that “these violations alone

warranted [her] removal.” [Doc. 30 at 34.] Thus, because the record does not show that the U.S.

Marshals considered Ramey’s union, grievance, and whistleblowing activity when they ordered her

removal from the Contract, the Court grants summary judgment to the Defendant on Plaintiff’s First

Amendment retaliation claim.

                               B. Plaintiff’s False Claims Act Claim

       In Count II of her complaint, Plaintiff Ramey says that the Defendant U.S. Marshals Service

directed MVM to remove her from the Twelfth Circuit Contract because she engaged in

whistleblowing activity, a violation of the False Claims Act, 31 U.S.C § 3730(h). [Doc. 1 at 13-14.]

In its motion for summary judgment, Defendant says Ramey’s False Claims Act cause must fail

because Ramey did not properly exhaust administrative remedies under the Civil Service Reform

Act, Pub.L. No. 95-454, 92 Stat. 1111, that are a jurisdictional prerequisite to suit in federal court,

[Doc. 30 at 39.] See Harris v. Bodman, 538 F. Supp. 2d 78, 82 (D.D.C. 2008). In her opposition,

Ramey does not once mention the False Claims Act, the Civil Service Reform Act, or her

whistleblowing activity. [Doc. 36.]

                                                 -8-
Case No. 1:07-CV-1391
Gwin, J.

       Accordingly, because the Defendant informed the Court of the basis for its motion and

Plaintiff failed to come forward with facts or law showing that there is a genuine issue for trial, the

Court grants summary judgment to the Defendant on Plaintiff Ramey’s False Claims Act claim.

                                  C. Plaintiff’s Privacy Act Claim

       In Count III of her Complaint, Plaintiff Ramey says that the U.S. Marshals Service violated

Section 552a(e)(5) of the Privacy Act when it directed her removal from the Twelfth Circuit Contract

based on the result of MVM’s investigation into her visit to the Chief Judge. [Doc. 1 at 14.] And

because the Marshals relied on MVM’s arguably incomplete investigation that did not include

“information from Plaintiff to the greatest extent practicable,” Plaintiff continues, the Defendant

also violated Section (e)(2). Finally, in her motion for partial summary Judgment, Plaintiff says, for

the first time, that Defendant collected and maintained information on her protected First

Amendment speech and assembly in violation of Section (e)(7) of the Privacy Act.

       The Court first considers Plaintiff Ramey’s contention that, in relying on MVM’s report of

investigation, the U.S. Marshals violated Section 552a(e)(5) of the Privacy Act. The Privacy Act

requires that each agency keeping a system of records must maintain those records with “such

accuracy, relevance, timeliness, and completeness as is reasonably necessary” to assure fairness to

an individual. 5 U.S.C. § 552a(e)(5). As the D.C. Circuit has explained, a plaintiff must establish

four elements to recover under this section:

       (1) [s]he has been aggrieved by an adverse determination; (2) the [agency] failed to
       maintain [her] records with the degree of accuracy necessary to assure fairness in the
       determination; (3) the [agency’s] reliance on the inaccurate records was the
       proximate cause of the adverse determination; and (4) the [agency] acted
       intentionally or willfully in failing to maintain accurate records.

Chambers v. U.S. Dep’t of Interior, 568 F.3d 998, 1006 (D.C. Cir. 2009) (quoting Deters v. U.S.

                                                 -9-
Case No. 1:07-CV-1391
Gwin, J.

Parole Comm’n, 85 F.3d 655, 657 (D.C. Cir. 1996)). The Act, however, allows only for the

correction of ascertainable facts, not the correction of opinions or judgments. Mueller v. Winter, 485

F.3d 1191, 1197 (D.C. Cir. 2007) (internal quotation omitted). To that end, while “the Privacy Act

allows for the amendment of factual or historical errors[,] . . . [i]t is not, however, a vehicle for

amending the judgments of federal officials or . . . others . . . as those judgments are reflected in

records maintained by federal agencies.” Kleiman v. Dep’t of Energy, 956 F.2d 335, 337 (D.C. Cir.

1992) (emphasis in original).

       The gravamen of Plaintiff’s 552a(e)(5) claim is that she did not abandon her post when she

met with the Chief Judge; therefore, the U.S. Marshals’s records which concluded that she did are

not accurate. As part of its two investigations into the incident, MVM reviewed courthouse security

footage and interviewed witnesses. According to the first investigation, “Ramey admitted visiting

the Chief Judge’s chambers” but insisted she was on her 10:00 am break. [Doc. 30-2 at 47.]

Because of these conflicting reports, MVM conducted a second investigation. The second report

concludes:

       Morning breaks are scheduled for 10:00am. CSO Ramey was seen [on security
       camera video] away from her post for at least 36min. prior to 10:00am. This is a
       violation of security procedures . . . . The secretary for the Chief Judge . . . was asked
       . . . if there are any times that the Chief Judge’s open house session lasts until
       10:00am. [She] immediately responded, ‘Oh no. Maybe until 9:00am but, 10:00am
       oh NO!’

[Doc. 30-2 at 63.] With this information in hand, the U.S. Marshals determined that Ramey “is not

suitable to serve as a CSO . . . .” [Doc. 31-36 at 1.]

       Plaintiff, of course, maintains that she was on a scheduled break and, therefore, the report of

investigation is inaccurate. In support, she points to corroborating testimony from another CSO who



                                                 -10-
Case No. 1:07-CV-1391
Gwin, J.

told the investigator he did not see Ramey abandon her post and from the Chief Judge’s law clerk

who said the Chief Judge conducted a swearing-in ceremony at 9:30 am that morning. [Doc. 31 at

9.] These bits of information, however, do not create a material issue that MVM’s reports are

inaccurate. First, with regards to the other CSO’s corroborating testimony, after MVM confronted

him with “additional information and evidence” which was inconsistent with his original statement,

he told the investigator “he would not be making any further statements regarding the investigation.”

[Doc. 31-26 at 1.] Second, the law clerk’s statement is not inconsistent with the report’s findings

because security footage places Ramey away from her post as early as 9:02 am. [Doc. 30-2 at 63.]

The Court therefore finds that Plaintiff has not set forth specific facts showing a genuine issue for

trial on the question of whether the U.S. Marshals relied on inaccurate information in ordering

Plaintiff’s removal from the Twelfth Circuit Contract.

       Plaintiff’s tag-along claim that the Marshals relied on an investigation that did not include

“information from Plaintiff to the greatest extent practicable” is equally unpersuasive. “Each agency

that maintains a system of records shall . . . collect information to the greatest extent practicable

directly from the subject individual when the information may result in adverse determinations about

an individual’s rights, benefits, and privileges under Federal programs.” 5 U.S.C. § 552a(e)(2).

“[T]he specific nature of each case shapes the practical considerations at stake that determine

whether an agency has fulfilled its obligations under the Privacy Act to elicit information directly

from the subject of the investigation to the greatest extent practicable.” Cardamone v. Cohen, 241

F.3d 520, 528 (6th Cir. 2001). In any event, however, “reasonable questions about a subject’s

credibility cannot relieve an agency from its responsibility to collect that information first from the

subject.” See Waters v. Thornburgh, 888 F.2d 870, 873 (D.C. Cir. 1989).

                                                 -11-
Case No. 1:07-CV-1391
Gwin, J.

       In her complaint, Plaintiff describes the investigation as “extremely thorough.” [Doc. 1 at

8.] Furthermore, MVM’s investigation is replete with Ramey’s statements. For example: “[CSO]

Ramey admitted visiting the Chief Judge’s Chambers . . .”; “[CSO] Ramey interjected that she did

not invite the Judge to roll call . . .”; “[Ramey] added that, as president of Local 80, she knows that

protocol is.”; “[CSO] Ramey appeared to become a little upset and said, ‘Oh. It went that far?’ She

continued, ‘I’m president of Local 80. I know my job. I do a pretty good job. This is an insult.’

Her voice cracked. She added, ‘I know CSOs go to Chief Judge King, but whenever something

comes up with Ava Ramey, it’s always blown out of proportion.’”; “[CSO] Ramey said she had

been union president (of Local 80) since 1998, and that she didn’t engage in discussion of

government information.”; “She stated that, ‘Lois Epps is a liar’ and is always calling (PM) Ralph

Zarita with comments like, ‘Do you know what Ava Ramey is doing now?’”; “[CSO] Ramey

disputed the statement in Mrs. Epps memo file . . .”; “[CSO] Ramey said that, three months ago,

‘the CSOs sent a letter . . .”; “[CSO] Ramey said she never raised her voice, that she always talks

loudly, and that it was [a Marshal] who ended the meeting.” [Doc. 30-2 at 47, 50, 54.] Against this

voluminous record, it is beyond dispute that MVM gave Plaintiff a fair shake at telling her side of

the story. Accordingly, because there exists no genuine issue for trial on the question of whether the

U.S. Marshals collected information to the greatest extent practicable directly from Ramey, the Court

grants summary judgment to the Defendant on this claim.

       Finally, Plaintiff’s claim that the Defendant collected and maintained information on her First

Amendment activity in violation of Section (e)(7) of the Privacy Act fails for two reasons. First, to

the extent this claim encompasses the Defendant’s collection and maintenance of information on

Plaintiff’s meeting with the Chief Judge, the Court has already foreclosed this claim. Recall,

                                                 -12-
Case No. 1:07-CV-1391
Gwin, J.

Ramey’s statements to the Chief Judge were made in the course of her duties as a CSO and receive

no First Amendment protection. And second, to the extent her Section (e)(7) claim encompasses the

Defendant’s collection and maintenance of information regarding MVM’s 2003 investigation into

allegations she was using courthouse equipment to conduct union business, this claim is time-barred

based on the Privacy Act’s two-year statute of limitations. 5 U.S.C. § 552a(e)(5); see Ramirez v.

Dep’t of Justice, 594 F. Supp. 2d 58, 63 (D.D.C. 2009). The Court therefore grants summary

judgment to the Defendant on Plaintiff’s Privacy Act claims.

                                         IV. Conclusion

       The Court finds that no dispute in genuine issue of material fact or law exists in this case,

entitling the Defendant to summary judgment. Thus, for the foregoing reasons, the Court DENIES

Plaintiff’s motion for partial summary judgment and GRANTS the Defendant’s motion for summary

judgment on all Plaintiff’s claims.

       A separate Order shall issue this date.



Dated: December 13, 2010                                s/       James S. Gwin
                                                        JAMES S. GWIN
                                                        UNITED STATES DISTRICT JUDGE




                                                 -13-